IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-69,554-01 AND WR-69,554-02


EX PARTE ROBBY NEAL SCOTT





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 9015-A AND 9211-A IN THE DISTRICT COURT

FROM HUTCHINSON COUNTY



 Per curiam.


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offenses of 
possession of a controlled substance in a drug free zone and arson and sentenced to terms of
imprisonment for ten years and twenty years, respectively.
	On April 1, 2008, this Court received supplemental records from the district court that
indicate evidentiary hearings have been ordered.  The habeas records have been forwarded to this
Court prematurely.  We remand these applications to Hutchinson County to allow the trial judge to
complete evidentiary hearings and enter findings of fact and conclusions of law within 90 days of
this order.  If any continuances are granted, a copy of the order granting the continuance shall be sent
to this Court.  A supplemental transcript containing all affidavits and interrogatories or the
transcription of the court reporter's notes from any hearing or deposition, along with the trial court's
supplemental findings of fact and conclusions of law, shall be returned to this Court within 120 days
of the date of this order.  Any extensions of time shall be obtained from this Court. 


 
Filed:  April 23, 2008
Do not publish